DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed April 22, 2022, has been received and entered.
	Claims 1-21 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 14-21, in the reply filed on April 22, 2022, is acknowledged.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-10 and 14-21 are examined on the merits.

Claim Objections
Claims 5, 17, and 18 are objected to because of the following informalities: 
The recitation “with a predetermined dosage level one of the plurality of treatment agents” in lines 4-5 of each of claims 5 and 17 is grammatically incorrect.  It appears “of” should be inserted after the recitation “with a predetermined dosage level.”  Since claim 17 is objected to, its dependent claim, claim 18, must be objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-7 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rendered indefinite by the recitation “the step of applying” in line 1.  Parent claim 1 recites two steps of applying:  “applying a separate treatment agent of the plurality of treatment agents…”; “applying the determined treatment agent at a plurality of different dosage levels…”  It is unclear which one of these two steps of applying in parent claim 1 is “the step of applying” of claim 2.  It is unclear whether claim 2 is referring to only one or both of the two steps of applying of parent claim 1.  For the purpose of applying prior art, “the step of applying” in claim 2 will be interpreted as referring to the step of “applying a separate treatment agent of the plurality of treatment agents” of parent claim 1 (i.e. the fourth step).
Claim 3 is rendered indefinite by the recitation “the step of determining” in line 1.  Parent claim 1 recites two steps of determining:  “determining the treatment agent of the plurality of treatment agents providing a best treatment efficacy…”; “determining a dosage level of the plurality of different dosage levels of the determined treatment agent…”  It is unclear which one of these two steps of determining in parent claim 1 is “the step of determining” in claim 3.  It is unclear whether claim 3 is referring to only one or both the steps of determining of parent claim 1.  For the purpose of applying prior art, “the step of determining” in claim 3 will be interpreted as referring to the step of “determining the treatment agent of the plurality of treatment agents providing a best treatment efficacy” of parent claim 1.  
 Claim 3 is also rendered indefinite by the recitation “a plurality of second viewing windows.”  The recitation of “second viewing windows” suggests there is at least a ‘first’ viewing window.  However, parent claim 1 and the prior step of claim 3 do not recite any other viewing window.  Since there are no other viewing windows, then the recitation of a plurality of second viewing windows is confusing.
 Since claim 3 is indefinite, then its dependent claim, claim 4, is rendered indefinite.  Therefore, claims 3 and 4 must be rejected under 35 U.S.C. 112(b).  
Claim 4 recites the limitation "the plurality of micro-channels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claims 1 and 3 do not recite a plurality of micro-channels.
Claim 5 is rendered indefinite by the recitation “a second plurality of micro-channels” in line 3.  The recitation suggests there is a ‘first’ plurality of micro-channels.  However, parent claim 1 does not recite any plurality of micro-channels, which makes the recitation of a “second plurality of micro-channels” confusing.
Claim 5 recites the limitation "the plurality of third reservoirs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not refer to a “plurality of third reservoirs.”  Moreover, the recitation is confusing since it implies at least a ‘second’ reservoir.  However, parent claim 1 only recites a “first reservoir.”
	Additionally, claim 5 is rendered indefinite by “the micro-channel associated with treatment agent determined to provide the best treatment efficacy.”  Prior to this recitation, claim 5 recites a second plurality of micro-channels.  It is unclear which one of the micro-channels is “the micro-channel associated with treatment agent determined to provide the best treatment efficacy.”  Parent claim 1 requires that the determined treatment agent is applied at a plurality of different dosage levels – therefore, it would appear that there are multiple micro-channels associated with the treatment agent determined to provide the best treatment efficacy.  It is unclear whether the biologic sample is passed through only one, some, or all of the micro-channels associated with treatment agent determined to provide to best treatment efficacy.  
	Furthermore, the second step of claim 5 is confusing since it recites that passing the biologic sample through the micro-channel is “to apply the treatment agent determined to provide the best treatment efficacy at one or more dosage levels.”  However, an interior of each micro-channel is coated with a predetermined dosage level (as indicated in the first step of claim 5).  Therefore, it would appear that passing the biologic sample through a single micro-channel (“the micro-channel”) would apply the treatment agent at only one dosage level, not at “one or more dosage levels” as recited in the second step of claim 5.
	Claim 6 is rendered indefinite by the recitation “the at least one dosage level” in line 4.  The recitation lacks antecedent basis since parent claim 1 does not recite “at least one dosage level.”  Instead, parent claim 1 recites applying the determined treatment agent at a plurality of different dosage levels - this is drawn to more than one dosage level.
Additionally, claim 6 is rendered indefinite by the recitation “a plurality of third reservoirs” in lines 4-5.  The recitation is confusing since it implies at least a ‘second’ reservoir.  However, parent claim 1 only recites a “first reservoir.”
Claim 6 is also rendered indefinite by the recitation “at least one second viewing windows.”  The recitation of “second viewing windows” suggests there is at least a ‘first’ viewing window.  However, parent claim 1 and the prior step of claim 6 do not recite any other viewing window.  Since there are no other viewing windows, then the recitation of at least one second viewing windows is confusing.  Since claim 6 is indefinite, its dependent claim, claim 7, is rendered indefinite.  Therefore, claims 6 and 7 must be rejected under 35 U.S.C. 112(b).
Claim 7 recites the limitation "the plurality of micro-channels" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Parent claims 1 and 6 do not recite a plurality of micro-channels, or any micro-channel.
Claim 14 is rendered indefinite by the recitation “a plurality of second viewing windows” in the step of determining efficacy of the plurality of treatment agents.  The recitation of “second viewing windows” suggests there is at least a ‘first’ viewing window.  However, the preceding steps of claim 14 do not recite any other viewing window.  Since there is no other viewing window recited before the recitation “a plurality of second viewing windows,” then the recitation of a plurality of second viewing windows is confusing.
Claim 14 is also rendered indefinite by the recitation “the at least one dosage level” in the step of holding the second portion of the biologic sample.  The recitation lacks antecedent basis since there is no prior recitation of “at least one dosage level.”  Instead, in the previous step the determined treatment agent is applied at a plurality of different dosage levels - this is drawn to more than one dosage level.
Claim 14 is also rendered indefinite by the recitation “at least one second viewing windows each associated with one of the plurality of third reservoirs” in the step of detecting efficacy of the at least one dosage level.  Claim 14 previously recites a plurality of second viewing windows each associated with one of the plurality of second reservoirs (in the step of detecting efficacy of the plurality of treatment agents).  Since the second viewing windows are associated with the second reservoirs, then it is confusing that there is at least one second viewing window associated with the third reservoirs.  
Since claim 14 is indefinite, its dependent claims, claims 15-21, are rendered indefinite.  Therefore, claims 14-21 must be rejected under 35 U.S.C. 112(b).
Claim 15 is rendered indefinite by the recitation “the step of applying” in line 1.  Parent claim 14 recites two steps of applying:  “applying a separate treatment agent of the plurality of treatment agents…”; “applying the determined treatment agent at a plurality of different dosage levels…”  It is unclear which one of these two steps of applying in parent claim 14 is “the step of applying” of claim 15.  It is unclear whether claim 15 is referring to only one or both of the two steps of applying of parent claim 14.  For the purpose of applying prior art, “the step of applying” in claim 15 will be interpreted as referring to the step of “applying a separate treatment agent of the plurality of treatment agents” of parent claim 14 (i.e. the fourth step).  Since claim 15 is indefinite, its dependent claim, claim 16, is rendered indefinite.  Therefore, claims 15 and 16 must be rejected under 35 U.S.C. 112(b).
Claim 17 is rendered indefinite by the recitation “a second plurality of micro-channels” in line 3.  The recitation suggests there is a ‘first’ plurality of micro-channels.  However, parent claim 14 does not recite any plurality of micro-channels, which makes the recitation of a “second plurality of micro-channels” confusing.
	Additionally, claim 17 is rendered indefinite by “the micro-channel associated with treatment agent determined to provide the best treatment efficacy” in the second step.  Prior to this recitation, claim 17 recites a second plurality of micro-channels.  It is unclear which one of the micro-channels is “the micro-channel associated with treatment agent determined to provide the best treatment efficacy.”  Parent claim 14 requires that the determined treatment agent is applied at a plurality of different dosage levels – therefore, it would appear that there are multiple micro-channels associated with the treatment agent determined to provide the best treatment efficacy.  It is unclear whether the biologic sample is passed through only one, some, or all of the micro-channels associated with treatment agent determined to provide to best treatment efficacy.  
	Furthermore, the second step of claim 17 is confusing since it recites that passing the biologic sample through the micro-channel is “to apply the treatment agent determined to provide the best treatment efficacy at one or more dosage levels.”  However, an interior of each micro-channel is coated with a predetermined dosage level (as indicated in the first step of claim 17).  Therefore, it would appear that passing the biologic sample through a single micro-channel (“the micro-channel”) would apply the treatment agent at only one dosage level, not at “one or more dosage levels” as recited in the second step of claim 17.
	Since claim 17 is indefinite, its dependent claim, claim 18, is rendered indefinite.  Therefore, claims 17 and 18 must be rejected under 35 U.S.C. 112(b).
	Claim 18 is rendered indefinite by the recitation “the plurality of micro-channels.”  It is unclear whether it is referring to the “second plurality of micro-channels” of parent claim 17.   

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6-10, 14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 6,632,619) in view of Kornblith (US 2009/0042225) and Ye (Lab on a Chip. 2007. 7: 1696-1704).
Harrison discloses a microfluidic device and methods of using this device to conduct in vitro studies on the reaction and effects of various compounds on cells (abstract).  One embodiment of the microfluidic device of Harrison is shown in Figure 3A.  The microfluidic device of Figure 3A comprises multiple main flow paths which allow simultaneous testing of several candidate compounds on the same type of cell at one time (column 8, lines 28-31).  Cell chamber 20 is an inlet which is in fluid connection with microchip channels 22-22’’ which define four main flow paths (column 8, lines 31-34).  The cell chamber 20 reads on the ‘first reservoir’ of the instant claims, and the cells read on the ‘predetermined biologic material’ of the instant claims.  In discussing another embodiment of the invention, Harrison teaches loading the desired cells into the cell chamber (column 9, lines 8-10).  Also, Harrison discloses using a cell suspension for their invention at various instances (e.g., column 4, lines 49-50; column 13, lines 35-56; column 17, lines 22-45).  Therefore, it is obvious to load the cell chamber 20 of Figure 3A with a cell suspension (reads on a ‘biologic sample’ since it comprises cells) in order for cells to be provided in cell chamber 20.  Thus Harrison teaches the first step of instant claim 1 of receiving a biologic sample (a cell suspension), the biologic sample containing the predetermined biologic material (the cells) for treatment by one of a plurality of treatment agents (the candidate compounds); and the second step of instant claim 1 of holding the biologic sample (a cell suspension) containing the predetermined biologic material (the cells) within a first reservoir (cell chamber 20).
Further regarding Figure 3A, Harrison states that test chambers 24-24’’’ feed through additional inlets which intersect microchip channels 22-22’’’, respectively, downstream from cell chamber 20 and add a suitable candidate compound for reaction with the cells flowing from cell chamber 20 (column 8, lines 34-38).  The microchip channels 22-22’’’ in combination with the test chambers 24-24’’’ read on the ‘first plurality of parallel pathways’ of the instant claims.  In speaking of their invention in general, Harrison discloses that their microfluidic device can be used in combination with an appliance for delivering fluids and cells which may include an implement such as a pump for conveying the fluids and cells through the flow paths of the microfluidic device (column 7, lines 1-7).  The fluid control can be achieved using various pumps such as micromachined pumps (column 7, lines 9-10), and examples of the pumps include commercially available micropumps (column 7, lines 30-32).  Therefore, it would have been obvious to use a micropump for flowing a portion of the cell suspension from the cell chamber 20 downstream into each of the microchip channels 22-22’’’ and subsequently into each of the test chambers 24-24’’’.  As such, Harrison renders obvious the third step of instant claim 1 of pumping a portion of the biologic sample (cell suspension) into each of a first plurality of parallel pathways (microchip channels 22-22’’’ and test chambers 24-24’’’) from the first reservoir (cell chamber 20) using a micro-pump, as well as teaching the fourth step of instant claim 1 of applying a separate treatment agent (candidate compound) of the plurality of treatment agents within each of the first plurality of parallel pathways (microchip channels 22-22’’’ and test chambers 24-24’’’) to the portion of the biologic sample (cell suspension) within the parallel pathway.
Additional microchip channels 22-22’’’ are also provided downstream from the test chambers 24-24’’’ (see Figure 3A).  Each of those microchip channels 22-22’’’ pass through an observation zone 28 (column 8, lines 41-43).  The flows paths may be arranged so that the observation zone (microscope view) 28 allows a simultaneous observation of the four main flow paths of the microchip channels 22-22’’’ (column 8, lines 43-46).  In discussing their invention in general, Harrison indicates that their invention is directed to a method of observing the effect of a compound or a mixture of compounds on cells in a microfluidic device having a main flow path having a detection zone (column 2, lines 38-41).  Therefore, Harrison is comparable to the claimed invention in that Harrison discloses determining the treatment efficacies for the predetermined biologic material (the cells) within the biologic sample responsive to the plurality of treatment agents (candidate compounds) applied to the portion of the biologic sample within each of the first plurality of parallel pathways (microchip channels 22-22’’’ and test chambers 24-24’’’).

Hamilton differs from the claimed invention in that Harrison does not expressly disclose determining the treatment agent of the plurality of treatment agents (candidate compounds) providing a best treatment efficacy for the predetermined biologic material (the cells) within the biologic sample (the cell suspension) responsive to the plurality of treatment agents (candidate compounds) applied to the portion of the biologic sample within each of the first plurality of parallel pathways (microchip channels 22-22’’’).  
Harrison further differs from the claimed invention in that Harrison does not expressly determining a dosage level for a predetermined biological material, nor does Harrison disclose the last four steps of instant claim 1:
pumping a second portion of the biologic sample (in this case, the cell suspension) into a second parallel pathway associated with the determined treatment agent (having best treatment efficacy) of a second plurality of parallel pathways from the first reservoir (in this case, cell chamber 20) using a second micro-pump;
applying the determined treatment agent at a plurality of different dosage levels within the selected second parallel pathway to the second portion of the biologic sample within the second parallel pathway;
determining a dosage level of the plurality of different dosage levels of the determined treatment agent with respect to the predetermined biologic material providing the best treatment efficacy; and
providing an output indicating the treatment agent and the dosage level of the treatment agent providing the best treatment efficacy.  
	
	Kornblith relates to screening and testing of active agents, including chemotherapeutic agents, to predict potential efficacy to individual patients in whom treatment with such agents is indicated (paragraph [0002]).  A tissue sample from the patient is harvested, cultured and separately exposed to a plurality of treatments and/or therapeutic agents for the purpose of “objectively identifying the best treatment for the cultured cells obtained from the patient” (paragraph [0008]).  By subjecting uniform samples of cells to a wide variety of active agents (and concentrations thereof), the most efficacious agent can be determined (paragraph [0008]).  An important application of the invention is the screening of chemotherapeutic agents and other antineoplastic therapies against tissue culture preparations of malignant cells from the patients from whom malignant samples are biopsied (paragraph [0011]).  The active agent screening can be performed using microtiter plates comprising the cells in each well (paragraph [0017]).  After the microtiter plates have been prepared, exposure of the cells therein to active agent is conducted in which the appropriate amount of the specific active agent is transferred into the microtiter plates (paragraph [0020]).  Additionally, sequentially increasing concentrations of the active agent being tested are administered into progressively higher numbered rows in the plate (paragraph [0020]).  Cell death or cell growth are monitored (paragraphs [0021] and [0022]), and optimization of the use of the system of Kornblith will involve the comparative testing of a variety of candidate active agents for selection of the best candidate for patient treatment based upon the in vitro results (paragraph [0022]).  Different concentrations of a number of active agents may be tested for the purpose of determining not only the most appropriate agent but the most appropriate concentration of that agent for actual patient exposure (according to the calculated cell growth rates) (paragraph [0024]).
	Ye discusses high content screening (HCS) for the early stage of drug discovery for secondary compound screening (abstract; page 1696, first paragraph).  Ye describes a high content screening for multiparametric measurement of cellular responses in human liver carcinoma (HepG2) cells using an integrated microfluidic device (page 1696, last paragraph).  Ye indicates that it is important to rapidly and easily identify substances with apoptosis inducing properties in the process of identifying and evaluating promising new anti-cancer agents (page 1696, last paragraph).  The microfluidic device consists of multiple drug gradient generators and parallel cell culture chambers (page 1696, last paragraph).  The platform is able to extract the maximum of information from tumor cells in response to various drugs, in a simple way with minimal sample and less time, which is very useful for basic biomedical research and cancer research (paragraph bridging pages 1696 and 1697).  
	The microfluidic device of Ye is shown in Figure 1 (page 1696, left column, second paragraph).  The device consists of eight uniform structure units which share the central reservoir (the common reservoir in Figure 1) for solution perfusion (page 1696, left column, second paragraph).  In particular, a suspension of HepG2 cells was introduced into the central reservoir, and the cells were infused into the parallel culture chambers through the central reservoir in the Ye study (page 1697, right column, second paragraph).  Each structure unit contains an upstream concentration gradient generator (CGG) and downstream parallel cell culture chambers (page 1697, left column, second paragraph; Figure 1(b)).  Each CGG utilizes inherent laminar flow and diffusive mixing to generate a continuous combinatorial mixture of two inputs: cell culture medium entering from the Medium input; drug solution entering from the Drug + Medium input (page 1697, left column, second paragraph; Figure 1(b)).  This allows for generating a range of stepwise concentrations of the specific drug simultaneously (page 1697, left column, second paragraph).  Incorporating multiple CGGs into a single device enables multiple gradients of different drugs to be produced simultaneously (page 1697, left column, second paragraph).  Each of the eight uniform structure units corresponded to a distinct drug, with eight similar gradient profiles of eight drugs produced perpendicular to the flow directions and automatically dispensed to stimulate the downstream HepG2 cells cultured in parallel chambers (page 1698, left column, first paragraph).  
	Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to determine the candidate compound that provides the best treatment efficacy from observing the microchip channels 22-22’’’ (reading on the ‘first plurality of parallel pathways’) in which the cells are reacted with the candidate compounds separately.  One of ordinary skill in the art would have been motivated to make this determination since Harrison teaches, in the background of their invention, that microfluidic systems (which speaks to their invention) provide cost saving advantages for new drug screening (column 2, lines 18-22), and since Kornblith teaches that for the screening of active agents, it is desired to predict potential efficacy in individual patients in whom treatment with such agents is indicated (paragraph [0002]), with a desired application being to identify the best treatment for the cultured cells obtained from the patient (paragraph [0008]).  As such, it would have been obvious to have applied the invention of Harrison to drug screening of candidate therapeutic or chemotherapeutic agents on cells from a patient such that the candidate compound that provides the best treatment efficacy is determined.  There would have been a reasonable expectation of determining the candidate compound that provides the best treatment efficacy since Harrison teaches that the cells that are used in their method can be mammalian cells (column 4, lines 46-47), indicating that it can be applied to cells obtained from a patient, and since Ye demonstrates that screening of drugs on human cells (in particular, human liver carcinoma cells) can be performed in a microfluidic device that is comparable to the microfluidic device of Harrison in that they both supply the cells in a cell suspension from a reservoir (cell chamber 20 in Harrison; central/common reservoir in Ye) that is flowed to a parallel pathway (see Figure 1(b) of Ye) for exposure to a drug solution.
	Additionally, before the effective filing date of the claimed invention, after determination of the candidate compound providing the best treatment efficacy, it would have been obvious to the person of ordinary skill in the art to determine the dosage level that provides the best treatment efficacy by pumping a second portion of the cell suspension (‘the biologic sample’) from the cell chamber 20 (‘first reservoir’) into a second set of microchip channels using a second micro-pump (see column 7, lines 4-32 of Harrison speaking of the use of pumps, including micro-pumps, for conveying fluids and cells through the flow paths of their microfluidic device) that intersects with corresponding test chambers each comprising different dosage levels of the candidate compound found to have the best treatment efficacy, when practicing the method rendered obvious by Harrison in view of Kornblith and Ye.  One of ordinary skill in the art would have been motivated to do this because Kornblith states that by subjecting uniform samples of cells to a wide variety of active agents (and concentrations thereof), the most efficacious agent can be determined (paragraph [0008]), and since testing differing concentrations allows for determining the most appropriate concentration of the most appropriate agent for actual patient exposure (paragraph [0024] of Kornblith).  There would have been a reasonable expectation of success in performing these additional steps with additional microchip channels and test chambers (other than those shown in Figure 3A of Harrison) since Harrison teaches that their invention in general comprises a plurality of microfluidic devices wherein the main flow paths of the microfluidic devices are substantially parallel to their detection zones (column 3, lines 24-28), and since Ye demonstrates that different concentrations of a test drug can be provided in a microfluidic device (comparable to the microfluidic device of Harrison) for observing the effects of different concentrations on cells.
	Finally, before the effective filing date of the claimed invention, it would have been prima facie obvious to provide an output (e.g. a report typed or written by hand) indicating the candidate compound (‘treatment agent’) and dosage level of the candidate agent providing the best treatment efficacy, when performing the method rendered obvious by Harrison in view of Kornblith and Ye.  One of ordinary skill in the art would have been motivated to do this in order to provide the information sought for treating a patient in a readable format.
	As such, Harrison in view of Kornblith and Ye renders obvious instant claim 1. 

Regarding instant claims 3 and 4, the test chambers 24-24’’’ of Figure 3A of Harrison read on the claimed ‘second reservoirs’ and the microchip channels 22-22’’’ at the top of Figure 3A of Harrison read on the claimed ‘plurality of micro-channels.’  Harrison in view of Kornblith and Ye differs from instant claims 3 and 4 in that Harrison does not expressly disclose detecting efficacy of the plurality of candidate compounds (‘treatment agents’) on the cells (‘the biologic material’) within the cell suspension (‘the biological sample’) through a plurality of viewing windows each associated with one of the plurality of test chambers 24-24’’’ (reading on ‘second reservoirs’).  However, since Harrison teaches observing by a microscope view the microchip channels 22-22’’’ for viewing the effect of the candidate compounds on the cells (column 8, lines 43-46; claim 1 of Harrison), it would have been obvious to have observed the effect of the candidate compounds on the cells at any instance after reacting the candidate compounds with the cells, including when the cells are in the test chambers 24-24’’’ into which the candidate compounds are fed.  For this observation at the test chambers 24-24’’’, it is obvious the observation must be performed through viewing windows, such as transparent covers as disclosed in Harrison for optical detection of the effect of the candidate compound (column 6, lines 29-34), associated with the test chambers 24-24’’’ so that the cells can be viewed.  Therefore, instant claims 3 and 4 are rendered obvious.
Regarding instant claims 6 and 7, in performing the determination of the dosage level providing the best efficacy treatment in a second set of microchip channels with corresponding test chambers, then Harrison in view of Kornblith and Ye renders obvious limitations of instant claims 6 and 7, wherein the test chambers read on the claimed ‘plurality of third reservoirs’ and the second set of microchip channels read on ‘the plurality of micro-channels.’  Harrison in view of Kornblith and Ye differs from instant claims 6 and 7 in that they do not expressly disclose detecting efficacy of at least one dosage level of the most efficacious candidate compound (‘treatment agents’) on the cells (‘the biologic material’) within the cell suspension (‘the biological sample’) through a plurality of viewing windows each associated with one of the plurality of test chambers (‘plurality of third reservoirs’).  However, since Harrison teaches observing by a microscope view the microchip channels 22-22’’’ for viewing the effect of the candidate compounds on the cells (column 8, lines 43-46; claim 1 of Harrison), it would have been obvious to have observed the effect of the different dosage levels of the most efficacious candidate compound on the cells at any instance after reacting the different dosage levels with the cells, including when the cells are in the test chambers into which the different dosage levels are fed.  For this observation at these test chambers, it is obvious the observation must be performed through viewing windows, such as transparent covers as disclosed in Harrison for optical detection of the effect of the candidate compound (column 6, lines 29-34), associated with the test chambers so that the cells can be viewed.  Therefore, instant claims 6 and 7 are rendered obvious.
Instant claim 14 is directed to instant claim 1 incorporating the limitations of instant claims 3 and 6.  Instant claims 3 and 6 are rendered obvious for the reasons discussed above.  It would have been obvious to apply together the modifications discussed above to render obvious instant claims 3 and 6, thereby rendering obvious instant claim 14.
Regarding instant claims 8, 9, 19, and 20, it would have been prima facie obvious to apply the most efficacious candidate compound (‘the determined treatment agent’) in series at the different dosage levels to test an efficacy of the plurality of dosage levels one at a time, or in parallel to test an efficacy of the plurality of dosage levels at a same time, for the predicable result of testing the different dosage levels.  The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; see MPEP 2144.04(IV)(C).  Therefore, instant claims 8, 9, 19, and 20 are rendered obvious.
Regarding instant claims 10 and 21, Harrison teaches that a UV light source or laser beam may be used to activate cell fluorescence to observe the effects of candidate compounds on a cell (column 6, lines 46-48).  Additionally, reagents may be added to the main flow path to facilitate observation of the cell reaction to the candidate compound, wherein such reagents include visible dyes and fluorescent dyes (column 10, lines 58-61).  The dye may be bound either covalently or non-covalently to a ligand or antibody which binds to components produced by the cells in reaction to the candidate compound (column 10, lines 63-66).  Additionally, Harrison states that cell viability may be measured using the compound CALCEIN-AM (column 11, lines 4-5).  Kornblith teaches that when concerning screening for cancer treatments, the evaluation includes investigating the cytotoxic effects of a given anti-cancer agent (paragraph [0008]; paragraph [0022]).  In Kornblith, cells per well were counted manually or by automated and/or computerized means to derive data regarding chemosensitivity of cells at various concentrations of exposure (paragraph [0021]); the automated and/or computerized means reads on a ‘cell counter.’  See also claims 81 and 82 of Kornblith.  When performing the method rendered obvious by Harrison in view of Kornblith and Ye for the purpose of screening chemotherapeutic agents, it would have been obvious to have counted the cells with automated and/or computerized means (reading on a ‘cell counter’) in order to assess the efficacy of the candidate compounds (chemotherapeutic agents) since Kornblith indicates that this is the technique by which to assess the efficacy (which is a cytotoxic effect) of the candidate chemotherapeutics on the cells being tested.  In order to count the cells, it would have been obvious to have used any of the reagents taught in Harrison for facilitating observation of the cell reaction to the candidate compound, including a dye bound covalently or non-covalently to a ligand or antibody of the cells (column 10, lines 48-66).  The ligand or antibody reads on an ‘affinity label.’  Therefore, instant claims 10 and 21 are rendered obvious.
A holding of obviousness is clearly required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,124,821 in view of Kornblith (US 2009/0042225).  
Independent claim 18 of `821 is a method for testing a treatment agent for a predetermined biologic material which comprises the same or similar steps as recited in instant claim 1, except that claim 18 of `821 does not recite the claimed step of determining the treatment agent of the plurality of treatment agents providing a best treatment efficacy (after the fourth step of applying a treatment agent), claim 18 of `821 does not recite that the selected treatment agent is the determined treatment agent, and claim 18 of `821 also does not recite, after its last step, the step of determining a dosage level providing the best treatment efficacy followed by the step of providing an output indicating the treatment agent and the dosage level of the treatment agent providing the best treatment efficacy.  
However, claim 1 of `821 recites a microfluidic chip system for testing a treatment agent for a predetermined biologic material, and specifically recites that the second plurality of parallel pathways is responsive to a control input indicating the treatment agent providing a best treatment efficacy of the predetermined biologic material.  It would have been obvious to have applied this limitation of claim 1 of `821 to claim 18 of `821 and its dependent claims as its an embodiment of the invention of `821.  In doing so, then it would have been obvious to determine the treatment agent of the plurality of treatment agents providing a best treatment efficacy for the predetermined biologic material within the biologic sample responsive to the plurality of treatment agents applied to the portion of the biologic sample within each of the first plurality of parallel pathways.  
Additionally, claims 21 and 22 of `821 that depend from claim 18 of `821 recite applying the selected treatment agent at the plurality of different dosage levels to test an efficacy of the plurality of different dosage levels.  Furthermore, Kornblith relates to screening and testing of active agents, including chemotherapeutic agents, to predict potential efficacy to individual patients in whom treatment with such agents is indicated (paragraph [0002]).  A tissue sample from the patient is harvested, cultured and separately exposed to a plurality of treatments and/or therapeutic agents for the purpose of “objectively identifying the best treatment for the cultured cells obtained from the patient” (paragraph [0008]).  By subjecting uniform samples of cells to a wide variety of active agents (and concentrations thereof), the most efficacious agent can be determined (paragraph [0008]).  Optimization of the use of the system of Kornblith will involve the comparative testing of a variety of candidate active agents for selection of the best candidate for patient treatment based upon the in vitro results (paragraph [0022]).  Different concentrations of a number of active agents may be tested for the purpose of determining not only the most appropriate agent but the most appropriate concentration of that agent for actual patient exposure (according to the calculated cell growth rates) (paragraph [0024]).  
In view of claims 21-22 of `821 and Kornblith, it would have been obvious to use the treatment agent determined to have the best treatment efficacy as the ‘selected treatment agent’ of the last two steps of claim 18 of `821, as well as performing the step of determining a dosage level of the plurality of different dosage levels of the selected treatment agent (the treatment agent having the best treatment efficacy) providing the best treatment efficacy.  It would have been obvious since it would have been desirable to determine the best treatment agent and its most appropriate concentration for application in treating a patient (as supported by Kornblith).  Additionally, it would have been prima facie obvious to provide an output (e.g. a report typed or written by hand) indicating the treatment agent and dosage level providing the best treatment efficacy, when practicing the method of claim 18 of `821.  One of ordinary skill in the art would have been motivated to do this in order to provide the information sought for treating a patient in a readable format.  Therefore, claim 18 of `821 in view of claims 21-22 of `821 and Kornblith renders obvious instant claim 1.
Claims 21-23 of `821 which depend from claim 18 of `821 correspond to instant claims 8-10, respectively.  Then claims 21-23 of `821 (in view of Kornblith) read on instant claims 8-10, respectively.
Regarding instant claim 2, claim 2 of `821 recites a plurality of micro-channels interconnecting the first reservoir to a plurality of second reservoirs holding the portion of the biologic sample treated with one of the plurality of treatment agents, speaking to limitations of instant claim 2.  Additionally, claim 2 of `821 recites that each of the plurality of micro-channels have a portion thereof interiorly coated with one of the plurality of treatment agents for applying the treatment agent to the predetermined biologic material passing through said portion of the micro-channel.  This reads on limitations of instant claim 2.  Since it is recited in a claim of `821, it would have been prima face obvious to apply the limitations of claim 2 of `821 to claim 18 of `821 (in view of claims 21-22 of `821 and Kornblith), thereby rendering obvious instant claim 2.
Regarding instant claims 3 and 4, claim 5 of `821 recites including a second plurality of reading windows each associated with one of a plurality of second reservoirs for enabling a view of effects caused by application of the treatment agent to the biologic sample; this reads on detecting efficacy through the reading windows.  Since it is recited in a claim of `821, it would have been prima facie obvious to apply the limitation of claim 5 of `821 to claim 18 of `821 (in view of claims 21-22 of `821 and Kornblith), thereby rendering obvious instant claim 3.  Claim 19 of `821 which depends from claim 18 of `821 reads on the limitation of instant claim 4.  Therefore, in applying claim 5 of `821 to claim 18 of `821, then claim 19 of `821 (in view of claims 21-22 of `821 and Kornblith) reads on instant claim 4.
Regarding instant claim 5-7, claim 7 of `821 recites that each of the plurality of testing modules (of the second plurality of parallel pathways as recited in parent claim 6) comprises a micro-channel interconnecting the first reservoir and a third reservoir comprised by the testing module, wherein the micro-channel includes a portion interiorly coated with one of the plurality of treatment agents for applying the treatment agent to the predetermined biologic material passing through the micro-channel at a different dosage level, wherein the third reservoir is for holding the second portion of the biologic sample treated with one of the plurality of treatment agents.  Since it is recited in a claim of `821, it would have been prima facie obvious to apply the limitation of claim 7 of `821 to claim 18 of `821 (in view of claims 21-22 of `821 and Kornblith), thereby rendering obvious instant claim 5 as well as rendering obvious the first step of instant claim 6.  Regarding instant claim 6, the claims of `821 do not recite that the efficacy of each dosage level is detected through at least one second viewing window each associated with one of the plurality of third reservoirs.  However, claim 5 of `821 recites including a second plurality of reading windows each associated with one of a plurality of second reservoirs for enabling a view of effects caused by application of the treatment agent to the biologic sample; this reads on detecting efficacy through the reading windows.  It would have been obvious to apply the teaching of using reading windows of claim 5 of `821 to detect the efficacy of the different dosage levels by associating each third reservoir with a reading window; this would have been obvious since the use of reading windows allows for viewing the effects of a treatment agent, as indicated in claim 5 of `821.  Therefore, applying the limitations of claims 5 and 7 of `821 to claim 18 of `821 (in view of claims 21-22 of `821 and Kornblith) renders obvious instant claim 6.  Regarding instant claim 7, claim 18 of `821 recites pumping a second portion of the biologic sample into a selected second parallel pathway.  Claim 20 of `821 recites a similar limitation but specifies ‘second reservoir’ instead of a ‘third reservoir’ into which the second portion of the biologic sample is pumped into.  In incorporating the limitations of claim 7 of `821 to claims 18 and 20 of `821, then the selected second parallel pathway comprises third reservoirs; thus instant claim 7 is rendered obvious.
Regarding instant claim 14, it is directed to instant claim 1 incorporating the limitations of instant claims 3 and 6.  As discussed above, combining specific claims of `821 in view of Kornblith render obvious instant claims 3 and 6.  It would have been obvious to apply together the modifications discussed above to render obvious instant claims 3 and 6, thereby rendering obvious instant claim 14.  The claims depending from instant claim 14, specifically instant claims 15-21, are directed to limitations of instant claims 2-10.  Therefore, for the reasons discussed above with respect to instant claims 2-10, combining limitations of the claims of `821 in view of Kornblith also render obvious instant claims 15-21.
Though claims 1-17 of `821 are directed to a system, they set forth functional limitations regarding the components of the system for the testing of a treatment agent for a predetermined biologic material that speak to the steps of the instant claims.  Therefore, for the reasons discussed above with respect to claim 18 of `821 and its dependent claims (claims 19-23 of `821), claims 1-17 of `821 in view of Kornblith render obvious instant claims 1-10 and 14-21.  Though claim 12 of `821 recites a limitation that is not recited in the instant claims, claim 12 of `821 in combination with the other claims of `821 and Kornblith are wholly encompassed by the instant claims as it is drawn to a narrower embodiment of the claimed invention.

Claims 1-10 and 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/472,958 in view of Kornblith (US 2009/0042225).
Independent claim 14 of `958 is a method which comprises the same or similar steps as recited in instant claim 1, except that claim 14 of `958 does not recite the claimed step of determining the treatment agent of the plurality of treatment agents providing a best treatment efficacy (after the third step of applying a treatment agent and the fourth step of holding the portion of the biologic sample), claim 14 of `958 does not recite that the selected treatment agent is the determined treatment agent, and claim 14 of `958 also does not recite, after its last step, the step of determining a dosage level providing the best treatment efficacy followed by the step of providing an output indicating the treatment agent and the dosage level of the treatment agent providing the best treatment efficacy.  Additionally, claim 14 of `958 includes the additional step of holding the portion of the biologic sample treated with one of the plurality of treatment agents in a plurality of second reservoirs; however, this is wholly encompassed by the instant claims and is included as a step in instant claims 3 and 14.  
However, claim 1 of `958 recites a microfluidic chip system wherein the second portion of the biologic sample is pumped into a selected one of the second plurality of parallel pathways “indicating the treatment agent providing a best treatment efficacy of the predetermined biologic material.”  It would have been obvious to have applied this limitation of claim 1 of `958 to claim 14 and its dependent claims as it is an embodiment of the invention of `958.  In doing so, then it would have been obvious to determine the treatment agent of the plurality of treatment agents providing a best treatment efficacy for the predetermined biologic material within the biologic sample responsive to the plurality of treatment agents applied to the portion of the biologic sample within each of the first plurality of parallel pathways.  
Additionally, claims 16 and 17 of `958 that depend from claim 14 of `958 recite applying the selected treatment agent at the plurality of different dosage levels to test an efficacy of the plurality of different dosage levels.  Furthermore, Kornblith relates to screening and testing of active agents, including chemotherapeutic agents, to predict potential efficacy to individual patients in whom treatment with such agents is indicated (paragraph [0002]).  A tissue sample from the patient is harvested, cultured and separately exposed to a plurality of treatments and/or therapeutic agents for the purpose of “objectively identifying the best treatment for the cultured cells obtained from the patient” (paragraph [0008]).  By subjecting uniform samples of cells to a wide variety of active agents (and concentrations thereof), the most efficacious agent can be determined (paragraph [0008]).  Optimization of the use of the system of Kornblith will involve the comparative testing of a variety of candidate active agents for selection of the best candidate for patient treatment based upon the in vitro results (paragraph [0022]).  Different concentrations of a number of active agents may be tested for the purpose of determining not only the most appropriate agent but the most appropriate concentration of that agent for actual patient exposure (according to the calculated cell growth rates) (paragraph [0024]).  
In view of claims 16-17 of `958 and Kornblith, it would have been obvious to use the treatment agent determined to have the best treatment efficacy as the ‘selected treatment agent’ of the last two steps of claim 14 of `958, as well as performing the step of determining a dosage level of the plurality of different dosage levels of the selected treatment agent (the treatment agent having the best treatment efficacy) providing the best treatment efficacy.  It would have been obvious since it would have been desirable to determine the best treatment agent and its most appropriate concentration for application in treating a patient (as supported by Kornblith).  Additionally, it would have been prima facie obvious to provide an output (e.g. a report typed or written by hand) indicating the treatment agent and dosage level providing the best treatment efficacy, when practicing the method of claim 14 of `958.  One of ordinary skill in the art would have been motivated to do this in order to provide the information sought for treating a patient in a readable format.  Therefore, claim 14 of `958 in view of claims 16-17 of `958 and Kornblith renders obvious instant claim 1.
Claims 16-18 of `958 which depend from claim 14 of `958 correspond to instant claims 8-10, respectively.  Then claims 16-18 of `958 (in view of Kornblith) read on instant claims 8-10, respectively.
Claims 19 and 20 of `958 recite additional limitations not recited in the instant claims but are wholly encompassed by the instant claims, thereby reading on them (when in view of claims 16-17 of `958 and Kornblith).
Regarding instant claim 2, claim 2 of `958 recites a plurality of micro-channels interconnecting the first reservoir to a plurality of second reservoirs holding the portion of the biologic sample treated with one of the plurality of treatment agents, speaking to limitations of instant claim 2.  Additionally, claim 2 of `958 recites that each of the plurality of micro-channels have a portion thereof interiorly coated with one of the plurality of treatment agents for applying the treatment agent to the predetermined biologic material passing through said portion of the micro-channel.  This reads on limitations of instant claim 2.  Since it is recited in a claim of `958, it would have been prima face obvious to apply the limitations of claim 2 of `958 to claim 14 of `958 (in view of claims 16-17 of `958 and Kornblith), thereby rendering obvious instant claim 2.
Regarding instant claims 3 and 4, claim 6 of `958 recites including a second plurality of reading windows each associated with one of the plurality of second reservoirs for enabling a view of effects caused by application of the treatment agent to the biologic sample; this reads on detecting efficacy through the reading windows.  Since it is recited in a claim of `958, it would have been prima facie obvious to apply the limitation of claim 6 of `958 to claim 14 of `958 (in view of claims 16-17 of `958 and Kornblith), thereby rendering obvious instant claim 3.  Claim 15 of `958 which depends from claim 14 of `958 reads on the limitation of instant claim 4.  Therefore, in applying claim 6 of `958 to claim 14 of `958, then claim 15 of `958 (in view of claims 16-17 of `958 and Kornblith) reads on instant claim 4.
Regarding instant claim 5-7, claim 9 of `958 recites that each of the plurality of testing modules (of the second plurality of parallel pathways as recited in parent claim 8) comprises a micro-channel interconnecting the first reservoir and a third reservoir comprised by the testing module, wherein the micro-channel includes a portion interiorly coated with one of the plurality of treatment agents for applying the treatment agent to the predetermined biologic material passing through the micro-channel at a different dosage level, wherein the third reservoir is for holding the second portion of the biologic sample treated with one of the plurality of treatment agents.  Since it is recited in a claim of `958, it would have been prima facie obvious to apply the limitation of claim 9 of `958 to claim 14 of `958 (in view of claims 16-17 of `958 and Kornblith), thereby rendering obvious instant claim 5 as well as rendering obvious the first step of instant claim 6.  Regarding instant claim 6, the claims of `958 do not recite that the efficacy of each dosage level is detected through at least one second viewing window each associated with one of the plurality of third reservoirs.  However, claim 6 of `958 recites including a second plurality of reading windows each associated with one of a plurality of second reservoirs for enabling a view of effects caused by application of the treatment agent to the biologic sample; this reads on detecting efficacy through the reading windows.  It would have been obvious to apply the teaching of using reading windows of claim 6 of `958 to detect the efficacy of the different dosage levels by associating each third reservoir with a reading window; this would have been obvious since the use of reading windows allows for viewing the effects of a treatment agent, as indicated in claim 6 of `958.  Therefore, applying the limitations of claims 6 and 9 of `958 to claim 14 of `958 (in view of claims 16-17 of `958 and Kornblith) renders obvious instant claim 6.  Regarding instant claim 7, claim 14 of `958 recites pumping a second portion of the biologic sample into a selected second parallel pathway.  In incorporating the limitations of claim 9 of `958 to claim 14 of `958, then the selected second parallel pathway comprises third reservoirs; thus instant claim 7 is rendered obvious.
Regarding instant claim 14, it is directed to instant claim 1 incorporating the limitations of instant claims 3 and 6.  As discussed above, combining specific claims of `958 in view of Kornblith render obvious instant claims 3 and 6.  It would have been obvious to apply together the modifications discussed above to render obvious instant claims 3 and 6, thereby rendering obvious instant claim 14.  The claims depending from instant claim 14, specifically instant claims 15-21, are directed to limitations of instant claims 2-10.  Therefore, for the reasons discussed above with respect to instant claims 2-10, combining limitations of the claims of `958 in view of Kornblith also render obvious instant claims 15-21.
Though claims 1-13 of `958 are directed to a system, they set forth functional limitations regarding the components of the system for indicating the treatment agent providing a best treatment efficacy of the predetermined biologic material that speak to the steps of the instant claims; therefore, they render obvious a method.  For the reasons discussed above with respect to claim 14 of `958 and its dependent claims (claims 15-20 of `958), claims 1-13 of `958 in view of Kornblith render obvious instant claims 1-10 and 14-21.  Though claims 5 and 13 of `958 recite limitations not recited in the instant claims, claims 5 and 13 of `958 in combination with the other claims of `958 and Kornblith wholly encompass the instant claims as they drawn to a narrower embodiment of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,930,380. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of `380 includes all of the steps of instant claim 1.  Claim 1 of `380 includes additional steps after the last step of instant claim 1 of providing an output; these additional steps are directed to a narrower embodiment of instant claim 1.  Since claim 1 of `380 comprises all of the steps of instant claim 1, then it reads on instant claim 1.
Regarding instant claim 3, claim 7 of `380 reads on instant claim 3.
Regarding instant claim 4, claim 8 of `380 reads on instant claim 4.
Claims 2-6 of `380 recite additional limitations not recited in the instant claims and are wholly encompassed by instant claim 1, thereby reading on instant claim 1.
Though claims 9-16 of `380 are directed to a system, they set forth a microfluidic testing device configured to perform the steps of instant claim 1 (see independent claim 9 of `380); therefore, they render obvious the claimed method.  Claims 15 and 16 of `380 set forth instant claims 3 and 4, respectively.  Additionally, claims 10-14 of `380 recite additional limitations not recited in the instant claims and are wholly encompassed by instant claim 1, thereby reading on instant claim 1.

Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,930,381. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of `381 includes all of the steps of instant claim 1.  Claim 1 of `381 includes additional steps after the last step of instant claim 1 of providing an output; these additional steps are directed to a narrower embodiment of instant claim 1.  Since claim 1 of `381 comprises all of the steps of instant claim 1, then it reads on instant claim 1.
Regarding instant claim 3, claim 7 of `381 reads on instant claim 3.
Regarding instant claim 4, claim 8 of `381 reads on instant claim 4.
Claims 2-6 of `381 recite additional limitations not recited in the instant claims and are wholly encompassed by instant claim 1, thereby reading on instant claim 1.
Though claims 9-16 of `381 are directed to a system, they set forth a microfluidic testing device configured to perform the steps of instant claim 1 (see independent claim 9 of `381); therefore, they render obvious the claimed method.  Claims 15 and 16 of `381 set forth instant claims 3 and 4, respectively.  Additionally, claims 10-14 of `381 recite additional limitations not recited in the instant claims and are wholly encompassed by instant claim 1, thereby reading on instant claim 1.

Claims 1, 3, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/136,362 in view of Kornblith (US 2009/0042225).  
Claim 1 of `362 is comparable to instant claim 1 since it recites steps similar to all but the last step of instant claim 1.  However, claim 2 of `362 recites a step of providing an output which is similar to the last step of instant claim 1.  It would have been prima facie obvious to apply claim 2 of `362 to the other method claims of `362.  Even so, claim 1 of `362 in combination with claim 2 of `362 differs from instant claim 1 in that they do not recite that the treatment agent and dosage level are determined for providing the best treatment efficacy.  Instead, claim 1 of `362 recites determining the treatment agent and the dosage level providing a ‘treatment efficacy’ and claim 2 of `362 recites providing an output indicating the treatment agent and the dosage level providing the ‘treatment efficacy.’
However, Kornblith relates to screening and testing of active agents, including chemotherapeutic agents, to predict potential efficacy to individual patients in whom treatment with such agents is indicated (paragraph [0002]).  A tissue sample from the patient is harvested, cultured and separately exposed to a plurality of treatments and/or therapeutic agents for the purpose of “objectively identifying the best treatment for the cultured cells obtained from the patient” (paragraph [0008]).  By subjecting uniform samples of cells to a wide variety of active agents (and concentrations thereof), the most efficacious agent can be determined (paragraph [0008]).  Optimization of the use of the system of Kornblith will involve the comparative testing of a variety of candidate active agents for selection of the best candidate for patient treatment based upon the in vitro results (paragraph [0022]).  Different concentrations of a number of active agents may be tested for the purpose of determining not only the most appropriate agent but the most appropriate concentration of that agent for actual patient exposure (according to the calculated cell growth rates) (paragraph [0024]).  
In view of Kornblith, it would have been obvious to determine the best treatment efficacy as the ‘treatment efficacy’ when practicing claim 1 of `362 in combination with claim 2 of `362.  It would have been obvious since it would have been desirable to determine the best treatment agent and its most appropriate concentration for application in treating a patient (as supported by Kornblith).  Therefore, claims 1 and 2 of `362 in view of Kornblith render obvious instant claim 1.  
Regarding instant claim 3, claim 9 of `362 reads on instant claim 3.
Regarding instant claim 4, claim 10 of `362 reads on instant claim 4.
Claims 3-8 of `362 recite additional limitations not recited in the instant claims and are wholly encompassed by instant claim 1, thereby reading on instant claim 1.
Though claims 11-20 of `362 are directed to a system, they set forth a microfluidic testing device configured to perform steps similar to those of instant claim 1 (see independent claim 11 and its dependent claim 12 of `362; prima facie obvious to incorporate claim 12 into claim 11 of `362); therefore, they render obvious a method comprising steps similar to those of instant claim 1.  The steps recited in claims 11 and 12 of `362 have the same difference with instant claim 1 as discussed above with respect to claims 1 and 2 of `362.  For the same reasons as discussed above, then claims 11-20 of `362 in view of Kornblith render obvious instant claim 1.  Claims 19 and 20 of `362 set forth instant claims 3 and 4, respectively.  Additionally, claims 13-18 of `362 recite additional limitations not recited in the instant claims and are wholly encompassed by instant claim 1, thereby reading on instant claim 1.
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 and 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/348,818 in view of Kornblith (US 2009/0042225).
Independent claim 1 of `818 is a method for testing a treatment agent for a predetermined biologic material which comprises similar steps as recited in instant claim 1, except that claim 1 of `818 does not recite the claimed step of determining the treatment agent of the plurality of treatment agents providing a best treatment efficacy (after the step of applying a treatment agent, which is done in claim 1 of `818 within a first module), claim 1 of `818 does not recite that the selected treatment agent is the determined treatment agent, and claim 1 of `818 also does not recite, after its last step, the step of determining a dosage level providing the best treatment efficacy followed by the step of providing an output indicating the treatment agent and the dosage level of the treatment agent providing the best treatment efficacy.  Additionally, claim 1 of `818 includes the additional first two steps involving a distributor module and its components, and the subsequent steps refer to the distributor module; however, these additional limitations are wholly encompassed by the instant claims.  
However, claims 9, 10, 14, and 15 of `818 recite applying the selected treatment agent at the plurality of different dosage levels to test an efficacy of the plurality of different dosage levels.  Furthermore, Kornblith relates to screening and testing of active agents, including chemotherapeutic agents, to predict potential efficacy to individual patients in whom treatment with such agents is indicated (paragraph [0002]).  A tissue sample from the patient is harvested, cultured and separately exposed to a plurality of treatments and/or therapeutic agents for the purpose of “objectively identifying the best treatment for the cultured cells obtained from the patient” (paragraph [0008]).  By subjecting uniform samples of cells to a wide variety of active agents (and concentrations thereof), the most efficacious agent can be determined (paragraph [0008]).  Optimization of the use of the system of Kornblith will involve the comparative testing of a variety of candidate active agents for selection of the best candidate for patient treatment based upon the in vitro results (paragraph [0022]).  Different concentrations of a number of active agents may be tested for the purpose of determining not only the most appropriate agent but the most appropriate concentration of that agent for actual patient exposure (according to the calculated cell growth rates) (paragraph [0024]).  
In view of claims 9, 10, 14, and 15 of `818 and Kornblith, it would have been obvious to use the treatment agent determined to have the best treatment efficacy as the ‘selected treatment agent’ of the last two steps of claim 1 of `818, as well as performing the step of determining a dosage level of the plurality of different dosage levels of the selected treatment agent (the treatment agent having the best treatment efficacy) providing the best treatment efficacy.  It would have been obvious since it would have been desirable to determine the best treatment agent and its most appropriate concentration for application in treating a patient (as supported by Kornblith).  Additionally, it would have been prima facie obvious to provide an output (e.g. a report typed or written by hand) indicating the treatment agent and dosage level providing the best treatment efficacy, when practicing the method of claim 1 of `818.  One of ordinary skill in the art would have been motivated to do this in order to provide the information sought for treating a patient in a readable format.  Therefore, claim 1 of `818 in view of claims 9, 10, 14, and 15 of `818 and Kornblith renders obvious instant claim 1.
Claims 9-11 of `818 correspond to instant claims 8-10, respectively.  Also, claims 14 and 15 read on instant claims 8 and 9, respectively, but with and additional limitation regarding testing modules which are wholly encompassed by instant claims 8 and 9. Therefore, these claims of `818 (in view of Kornblith) read on instant claims 8-10.
Claims 3 and 4 of `818 recite additional limitations not recited in the instant claims but are wholly encompassed the instant claims, thereby reading on them (when in view of claims 9, 10, 14, and 15 of `818 and Kornblith).
Regarding instant claim 2, claim 2 of `818 recites a plurality of micro-channels interconnecting the first reservoir to a plurality of second reservoirs to apply the plurality of treatment agents, speaking to limitations of instant claim 2.  Additionally, claim 4 of `818, which depends from claim of `818, recites that each of the plurality of micro-channels have a portion thereof interiorly coated with one of the plurality of treatment agents for applying the treatment agent to the predetermined biologic material passing through said portion of the micro-channel.  This reads on limitations of instant claim 2.  Claim 4 of `818 in view of claims 9, 10, 14, and 15 of `818 and Kornblith renders obvious instant claim 2.
Regarding instant claims 3 and 4, claim 6 of `818 recites including a plurality of reading windows each associated with one of the plurality of second reservoirs for enabling a view of effects caused by application of the treatment agent to the biologic sample; this reads on detecting efficacy through the reading windows.  Therefore, claim 6 of `818 in view of claims 9, 10, 14, and 15 of `818 and Kornblith renders obvious instant claim 3.  Claim 2 of `818 which is incorporated by claim 6 of `818 recites pumping the first portion of the biologic sample through the plurality of micro-channels interconnecting the first reservoir with a plurality of second reservoirs; this reads on the limitation of instant claim 4.  Since claim 6 of `818 incorporates claim 2 of `818 , then claim 6 of `818 in view of claims 9, 10, 14, and 15 of `818 and Kornblith renders obvious on instant claim 4.
Regarding instant claim 5-7, claim 13 of `818 recites that each of the plurality of testing modules (of the second plurality of parallel pathways as recited in parent claim 12) includes a micro-channel interconnecting the first reservoir to  a third reservoir comprised by the testing module, wherein the micro-channel includes a portion interiorly coated with one of the plurality of treatment agents for applying the treatment agent to the predetermined biologic material passing through the micro-channel at a different dosage level, wherein the third reservoir is for holding the second portion of the biologic sample treated with one of the plurality of treatment agents.  Claim 13 of `818 in view of claims 9, 10, 14, and 15 of `818 and Kornblith renders obvious instant claim 5 as well as rendering obvious the first step of instant claim 6.  Regarding instant claim 6, the claims of `818 do not recite that the efficacy of each dosage level is detected through at least one second viewing window each associated with one of the plurality of third reservoirs.  However, claim 6 of `818 recites including a plurality of reading windows each associated with one of a plurality of second reservoirs for enabling a view of effects caused by application of the treatment agent to the biologic sample; this reads on detecting efficacy through the reading windows.  It would have been obvious to apply the teaching of using reading windows of claim 6 of `818 to detect the efficacy of the different dosage levels by associating each third reservoir with a reading window; this would have been obvious since the use of reading windows allows for viewing the effects of a treatment agent, as indicated in claim 6 of `818.  Therefore, claim 13 of `818 in view of claims 6, 9, 10, 14, and 15 of `818 and Kornblith renders obvious instant claim 6.  Regarding instant claim 7, claim 7 and 8 of `818 recite pumping the second portion of the biologic sample through  a plurality of micro-channels.  It would have been obvious to apply the limitations of claims 6-8 of `818 to claim 13 of `818.  As such, claim 13 of `818 in view of claims 6-10, 14, and 15 of `818 and Kornblith renders obvious instant claim 7.  
Regarding instant claim 14, it is directed to instant claim 1 incorporating the limitations of instant claims 3 and 6.  As discussed above, combining specific claims of `818 in view of Kornblith render obvious instant claims 3 and 6.  It would have been obvious to apply together the modifications discussed above to render obvious instant claims 3 and 6, thereby rendering obvious instant claim 14.  The claims depending from instant claim 14, specifically instant claims 15-21, are directed to limitations of instant claims 2-10.  Therefore, for the reasons discussed above with respect to instant claims 2-10, combining limitations of the claims of `818 in view of Kornblith also render obvious instant claims 15-21.
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,041,185.
Though claims 1-20 of `185 are directed to a system, they set forth functional limitations regarding the components of the system for the testing of a treatment agent for a predetermined biologic material that speak to the steps of the instant claims.  Therefore, they set forth a method comparable to the instant claims.  Independent claims 1 and 11 of `185 recite functional limitations that differ from instant claim 1 in that claims 1 and 11 of `185 do not recite the claimed step of determining the treatment agent of the plurality of treatment agents providing a best treatment efficacy, claims 1 and 11 of `185 does not recite that the determination of dosage level of a particular one of the plurality of treatment agents is performed on the treatment agent providing a best treatment efficacy, and claims 1 and 11 of `185 also do not recite the step of determining a dosage level providing the best treatment efficacy followed by the step of providing an output indicating the treatment agent and the dosage level of the treatment agent providing the best treatment efficacy.  Independent claim 18 of `185 recites functional limitations that differ from instant claim 1 in that claim 18 of `185 does not recite the claimed step of determining the treatment agent of the plurality of treatment agents providing a best treatment efficacy, claim 18 of `185 does not recite that the determination of dosage level of the treatment agent providing a best treatment efficacy, and claim 18 of `185 also does not recite the step of determining a dosage level providing the best treatment efficacy followed by the step of providing an output indicating the treatment agent and the dosage level of the treatment agent providing the best treatment efficacy.  
However, claims 1 and 11 of `185 recite that a second micro-pump pumps a second portion of the biologic sample into the selected one of the micro-channels responsive to a control input indicating the treatment agent providing the “best treatment efficacy” of the predetermined biologic material.  Additionally, claims 8, 9, 15, 16, 19, and 20 of `185 recite testing an efficacy of the plurality of dosage levels.  In order for there to be an indication of the treatment agent providing the best treatment efficacy, then there must be a step of determining the treatment agent of the plurality of treatment agents that provides the best treatment efficacy.  Furthermore, it is obvious that the pumping into the selected one of the micro-channels responsive to the control input (as recited in claims 1 and 11 of `185) involves pumping only to selected micro-channels for testing at the different dosage levels only for the treatment agent providing the best treatment efficacy.  It also would have been prima facie obvious to apply the limitation of claims 1 and 11 of `185 regarding the best treatment efficacy to independent claim 11 of `185 and its independent claims.  Additionally, it would have been prima facie obvious to provide an output (e.g. a report typed or written by hand) indicating the treatment agent and dosage level providing the best treatment efficacy, when practicing the method set forth by the functional limitations of the claims of `185.  One of ordinary skill in the art would have been motivated to do this in order to provide the information sought to the user using the claimed systems in a readable format.  Therefore, the claims of `185 render obvious instant claim 1.
Claims 8-10 and 15-17 of `185 each correspond to instant claims 8-10, respectively.  Also, claims 19 and 20 of `185 read on instant claims 8 and 9, respectively.  Therefore, these claims of `185 read on instant claims 8-10.
Claims 3 and 12 of `185 recite additional limitations not recited in the instant claims but are wholly encompassed the instant claims, thereby reading on them.
Regarding instant claim 2, claim 2 of `185 recites a plurality of micro-channels interconnecting the first reservoir to the plurality of second reservoirs to apply the plurality of treatment agents, speaking to limitations of instant claim 2.  Additionally, claim 2 of `185 recites that each of the plurality of micro-channels have a portion thereof interiorly coated with one of the plurality of treatment agents for applying the treatment agent to the predetermined biologic material passing through said portion of the micro-channel.  This reads on limitations of instant claim 2.  Claim 2 of `185 thus renders obvious instant claim 2.
Regarding instant claims 3 and 4, claims 5 and 14 of `185 recites including a second plurality of reading windows each associated with one of the plurality of second reservoirs for enabling a view of effects caused by application of the treatment agent to the biologic sample; this reads on detecting efficacy through the reading windows.  Therefore, claims 5 and 14 of `185 render obvious instant claim 3.  Parent claims 1 and 11 of `185 recites pumping the first portion of the biologic sample into each of the first plurality of parallel pathways, while claims 2 (incorporated by claim 5 of `185) and 11 of `185 recite that the first plurality of parallel pathways comprises a plurality of second reservoirs; this reads on the limitation of instant claim 4.  Therefore, claims 5 and 14 of `185 renders obvious on instant claim 4.
Regarding instant claims 5-7, claim 7 of `185 recites that each of the plurality of testing modules includes a micro-channel interconnecting the first reservoir to  a third reservoir comprised by the testing module, wherein the micro-channel includes a portion interiorly coated with one of the plurality of treatment agents for applying the treatment agent to the predetermined biologic material passing through the micro-channel at a different dosage level, wherein the third reservoir is for holding the second portion of the biologic sample treated with one of the plurality of treatment agents.  These limitations are also recited in claim 11 of `185.  Therefore, claims 7 and 11 of `185 render obvious instant claim 5 as well as rendering obvious the first step of instant claim 6.  Regarding instant claim 6, the claims of `185 do not recite that the efficacy of each dosage level is detected through at least one second viewing window each associated with one of the plurality of third reservoirs.  However, claims 5 and 14 of `185 recite including a second plurality of reading windows each associated with one of a plurality of second reservoirs for enabling a view of effects caused by application of the treatment agent to the biologic sample; this reads on detecting efficacy through the reading windows.  It would have been obvious to apply the teaching of using reading windows of claims 5 and 14 of `185 to detect the efficacy of the different dosage levels by associating each third reservoir with a reading window; this would have been obvious since the use of reading windows allows for viewing the effects of a treatment agent, as indicated in claims 5 and 14 of `185.  Therefore, claims 7 and 11 of `185 in view of claims 5 and 14 of `185 render obvious instant claim 6.  Regarding instant claim 7, parent claims 1 and 11 of `185 recite pumping the second portion of the biologic sample into the selected one of the micro-channels.  As such, claims 7 and 11 of `185 in view of claims 5 and 14 of `185 also render obvious instant claim 7.  
Regarding instant claim 14, it is directed to instant claim 1 incorporating the limitations of instant claims 3 and 6.  As discussed above, the claims of `185 render obvious instant claims 3 and 6.  It would have been obvious to apply together the modifications discussed above to render obvious instant claims 3 and 6, thereby rendering obvious instant claim 14.  The claims depending from instant claim 14, specifically instant claims 15-21, are directed to limitations of instant claims 2-10.  Therefore, for the reasons discussed above with respect to instant claims 2-10, combining limitations of the claims of `185 also render obvious instant claims 15-21.

Claims 1, 3, 6, 7, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/518,006 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of `006 recites a method for determining an efficacy of a treatment agent comprising steps similar to those of instant claim 1.  The embodiment in which multiple treatment agents are applied (as encompassed by ‘one or more treatment agents’) in claim 1 of `006 is comparable to instant claim 1.  Claim 1 of `006 differs from instant claim 1 in that claim 1 of `006 does not require receiving the biologic sample.  However, since the first step recites holding the biologic sample within a reservoir of a microfluidic chip device (reading on the claimed ‘first reservoir’), then the receiving step would have been obvious.  Additionally, claim 1 of `006 differs from instant claim 1 in that claim 1 of `006 does not recite the claimed step of determining the treatment agent of the plurality of treatment agents providing a best treatment efficacy (after the third step of applying a treatment agent), claim 1 of `006 does not recite that the treatment agent that is applied at a plurality of different dosage levels is the determined treatment agent (providing the best treatment efficacy), and claim 1 of `006 also does not recite the step of determining a dosage level providing the best treatment efficacy followed by the step of providing an output indicating the treatment agent and the dosage level of the treatment agent providing the best treatment efficacy.
However, claim 1 of `006 recites a step of analyzing a first efficacy of each of the applied one or more treatment agents, and a step of analyzing a second efficacy of each of the plurality of different dosage levels.  Furthermore, claims 8 and 16 of `006 recite a microfluidic chip device wherein at least one of the second plurality of parallel pathways is responsive to a control input indicating the treatment agent providing a highest efficacy.  It would have been obvious to have applied this limitation of claims 8 and 16 of `006 to claim 1 of `006 and its dependent claims as it is an embodiment of the invention of `006.  In doing so, then it would have been obvious that the analyzing steps of claim 1 of `006 involve determining the highest efficacy (reading on ‘best treatment efficacy’).  Additionally, it would have been prima facie obvious to provide an output (e.g. a report typed or written by hand) indicating the treatment agent and dosage level providing the highest efficacy (reading on ‘best treatment efficacy’), when practicing the method rendered obvious by the claims of `006.  One of ordinary skill in the art would have been motivated to do this in order to provide the information sought to the user in a readable format.  Therefore, claim 1 of `006 and its dependent claims in view of claims 8 and 16 of `006 render obvious instant claim 1.
Regarding instant claims 3, 6, and 7, claim 6 of `006 recites that the step of analyzing the first efficiency and the second efficiency (appearing to refer to the first and second efficacies) further comprises displaying the biologic sample having the treatment agent applied thereto in a viewing reservoir.  It is obvious that the viewing reservoir reads on the ‘second reservoir’ and the ‘third reservoir’ of instant claims 3 and 6, respectively.  For the reservoir to be a viewing reservoir, it is prima facie obvious that has a viewing window associated with the reservoir.  Therefore, claim 6 of `006 renders obvious instant claims 3 and 6.  It would have been obvious to further apply claims 2 and 3 of `006 to the invention rendered obvious by claim 6 of `006 as discussed above, thereby rendering obvious instant claim 7.
Regarding instant claim 14, it is directed to instant claim 1 incorporating the limitations of instant claims 3 and 6.  As discussed above, claim 6 of `006 renders obvious instant claims 3 and 6.  Therefore, claim 6 of `006 renders obvious instant claim 14.  
Claims 4, 5, and 7 of `006 recite additional limitations not recited in the instant claims but are wholly encompassed by the instant claims, thereby reading on them.
Though claims 8-20 of `006 are directed to a microfluidic chip device, they set forth functional limitations that are comparable to the steps of instant claim 1; therefore, they render obvious a method.  For the same reasons as discussed above, claims 8-20 of `006 render obvious instant claim 1.  Claim 14 of `006 renders obvious instant claims 3, 6, and 14 for the same reasons as discussed above when applying claim 6 of `006 to render obvious instant claims 3, 6, and 14.  Applying claims 9 and 10 of `006 to the invention rendered obvious by claim 14 of `006 also renders obvious instant claim 7.  Additionally, claims 11-13, 15, and 17-20 of `006 recite additional limitations not recited in the instant claims and are wholly encompassed by instant claim 1, thereby reading on instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,200,986. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of `986 recites a method comprising steps similar to those of instant claim 1.  The embodiment in which multiple treatment agents are applied (as encompassed by ‘one or more treatment agents’) in claim 1 of `986 is comparable to instant claim 1.  Claim 1 of `986 differs from instant claim 1 in that claim 1 of `986 does not require receiving the biologic sample.  However, since claim 1 of `985 recites an early step of holding the biologic sample within a reservoir of a microfluidic chip device (reading on the claimed ‘first reservoir’), then the receiving step would have been obvious.  Additionally, claim 1 of `986 differs from instant claim 1 in that claim 1 of `986 does not recite the claimed step of determining the treatment agent of the plurality of treatment agents providing a best treatment efficacy (after the step of applying one or more treatment agents), claim 1 of `986 does not recite that the treatment agent that is applied at a plurality of different dosage levels is the determined treatment agent (providing the best treatment efficacy), and claim 1 of `986 also does not recite the step of determining a dosage level providing the best treatment efficacy followed by the step of providing an output indicating the treatment agent and the dosage level of the treatment agent providing the best treatment efficacy.
However, claim 1 of `986 recites a step of analyzing a first efficacy of each of the applied one or more treatment agents, and a step of analyzing a second efficacy of each of the plurality of different dosage levels.  Furthermore, claim 11 of `986 recites a microfluidic chip device wherein a selected one of the second plurality of parallel pathways is responsive to a control input indicating the treatment agent providing a highest efficacy.  It would have been obvious to have applied this limitation of claim 11 of `986 to claim 1 of `986 and its dependent claims as it is an embodiment of the invention of `986.  In doing so, then it would have been obvious that the analyzing steps of claim 1 of `986 involve determining the highest efficacy (reading on ‘best treatment efficacy’).  Additionally, it would have been prima facie obvious to provide an output (e.g. a report typed or written by hand) indicating the treatment agent and dosage level providing the highest efficacy (reading on ‘best treatment efficacy’), when practicing the method rendered obvious by the claims of `986.  One of ordinary skill in the art would have been motivated to do this in order to provide the information sought to the user in a readable format.  Therefore, claim 1 of `986 and its dependent claims in view of claim 11 of `986 render obvious instant claim 1.
Claims 2-10 of `986 recite additional limitations not recited in the instant claims but are wholly encompassed the instant claims, thereby reading on them.
Though claims 11-20 of `986 are directed to a system, they set forth functional limitations that are comparable to the steps of instant claim 1; therefore, they render obvious a method.  For the same reasons as discussed above, claims 11-20 of `986 render obvious instant claim 1.  Additionally, claims 12-20 of `986 recite additional limitations not recited in the instant claims and are wholly encompassed by instant claim 1, thereby reading on instant claim 1.

Claims 1, 3, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/116,505 in view of Kornblith (US 2009/0042225).  
Claim 1 of `505 is comparable to instant claim 1 since it recites the same or similar steps but the last step of instant claim 1.  However, claim 2 of `505 recites a step of providing an output which is similar to the last step of instant claim 1.  It would have been prima facie obvious to apply claim 2 of `505 to the other method claims of `505.  Even so, claim 1 of `505 in combination with claim 2 of `505 differs from instant claim 1 in that they do not recite that the treatment agent and dosage level are determined for providing the best treatment efficacy.  Instead, claim 1 of `505 recites determining the treatment agent and the dosage level providing a ‘treatment efficacy’ and claim 2 of `505 recites providing an output indicating the treatment agent and the dosage level providing the ‘treatment efficacy.’
However, Kornblith relates to screening and testing of active agents, including chemotherapeutic agents, to predict potential efficacy to individual patients in whom treatment with such agents is indicated (paragraph [0002]).  A tissue sample from the patient is harvested, cultured and separately exposed to a plurality of treatments and/or therapeutic agents for the purpose of “objectively identifying the best treatment for the cultured cells obtained from the patient” (paragraph [0008]).  By subjecting uniform samples of cells to a wide variety of active agents (and concentrations thereof), the most efficacious agent can be determined (paragraph [0008]).  Optimization of the use of the system of Kornblith will involve the comparative testing of a variety of candidate active agents for selection of the best candidate for patient treatment based upon the in vitro results (paragraph [0022]).  Different concentrations of a number of active agents may be tested for the purpose of determining not only the most appropriate agent but the most appropriate concentration of that agent for actual patient exposure (according to the calculated cell growth rates) (paragraph [0024]).  
In view of Kornblith, it would have been obvious to determine the best treatment efficacy as the ‘treatment efficacy’ when practicing claim 1 of `505 in combination with claim 2 of `505.  It would have been obvious since it would have been desirable to determine the best treatment agent and its most appropriate concentration for application in treating a patient (as supported by Kornblith).  Therefore, claims 1 and 2 of `505 in view of Kornblith render obvious instant claim 1.  
Regarding instant claim 3, claim 9 of `505 reads on instant claim 3.
Regarding instant claim 4, claim 10 of `505 reads on instant claim 4.
Claims 3-8 of `505 recite additional limitations not recited in the instant claims and are wholly encompassed by instant claim 1, thereby reading on instant claim 1.
Though claims 11-20 of `505 are directed to a system, they set forth a microfluidic testing device configured to perform steps the same or similar to those of instant claim 1 (see independent claim 11 and its dependent claim 12 of `505; prima facie obvious to incorporate claim 12 into claim 11 of `505); therefore, they render obvious a method comprising steps similar to those of instant claim 1.  The steps recited in claims 11 and 12 of `505 have the same difference with instant claim 1 as discussed above with respect to claims 1 and 2 of `505.  For the same reasons as discussed above, then claims 11-20 of `505 in view of Kornblith render obvious instant claim 1.  Claims 19 and 20 of `362 set forth instant claims 3 and 4, respectively.  Additionally, claims 13-18 of `362 recite additional limitations not recited in the instant claims and are wholly encompassed by instant claim 1, thereby reading on instant claim 1.
This is a provisional nonstatutory double patenting rejection.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651